                            IN THE UNITED STATES DISTRICT
                          COURT FOR THE DISTRICT OF MAINE


  COMCAST OF MAINE/NEW HAMPSHIRE,
  INC.; A&E TELEVISION NETWORKS,
  LLC; C-SPAN; CBS CORP.; DISCOVERY,
  INC.; DISNEY ENTERPRISES, INC.; FOX
  CABLE NETWORK SERVICES, LLC;
  NBCUNIVERSAL MEDIA, LLC; NEW
  ENGLAND SPORTS NETWORK, LP; and                   Case No. 1:19-cv-00410-NT
  VIACOM INC.,

                            Plaintiffs,             ANSWER OF DEFENDANT
                                                      TOWN OF DURHAM
               v.

  JANET MILLS, in her official capacity as the
  Governor of Maine; AARON FREY, in his
  official capacity as the Attorney General of
  Maine; the CITY OF BATH, MAINE; the
  TOWN OF BERWICK, MAINE; the TOWN
  OF BOWDOIN, MAINE; the TOWN OF
  BOWDOINHAM, MAINE; the TOWN OF
  BRUNSWICK, MAINE; the TOWN OF
  DURHAM, MAINE; the TOWN OF ELIOT,
  MAINE; the TOWN OF FREEPORT,
  MAINE; the TOWN OF HARPSWELL,
  MAINE; the TOWN OF KITTERY, MAINE;
  the TOWN OF PHIPPSBURG, MAINE; the
  TOWN OF SOUTH BERWICK, MAINE; the
  TOWN OF TOPSHAM, MAINE; the TOWN
  OF WEST BATH, MAINE; and the TOWN
  OF WOOLWICH, MAINE;

                            Defendants.




       NOW COMES the Defendant, Town of Durham, by and through undersigned counsel,

and answers Plaintiffs’ Complaint as follows:




                                                1
                                    NATURE OF THE CASE

       Paragraphs 1 through 10 of Plaintiffs’ complaint constitute legal conclusions to which no

response is required. To the extent responses are required, Defendant denies the allegations.

                                 JURISDICTION AND VENUE

       11. The Defendant admits the allegations contained in paragraph 11 of Plaintiffs’

complaint.

       12. The Defendant admits the allegations contained in paragraph 12 of Plaintiffs’

complaint.

       13. The Defendant admits that venue is proper, but denies the remaining allegations

contained in paragraph 13 of Plaintiffs’ complaint.

                                             PARTIES

       14. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       15. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       16. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       17. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       18. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       19. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.



                                                  2
        20. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

        21. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

        22. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

        23. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

        24. The Defendant admits that Janet Mills is the Governor of Maine. As to the rest of the

allegations contained in paragraph 24, the Defendant lacks information or knowledge sufficient

to form a belief as to the truth or falsity of the allegations contained therein, and therefore, denies

same.

        25. The Defendant admits that Aaron Frey is the Attorney Geneneral of Maine. As to the

rest of the allegations contained in paragraph 25, the Defendant lacks information or knowledge

sufficient to form a belief as to the truth or falsity of the allegations contained therein, and

therefore, denies same.

        26. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

        27. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

        28. The Defendant admits the Town of Bowdoin is a municipality located in the State of

Maine. As to the rest of the allegations contained in paragraph 28, the Defendant lacks




                                                   3
information or knowledge sufficient to form a belief as to the truth or falsity of the allegations

contained therein, and therefore, denies same.

       29. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       30. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       31. The Defendant admits the Town of Durham is a municipality located in the State of

Maine. As to the rest of the allegations contained in paragraph 31, the Defendant lacks

information or knowledge sufficient to form a belief as to the truth or falsity of the allegations

contained therein, and therefore, denies same.

       32. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       33. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       34. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       35. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       36. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       37. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.




                                                  4
       38. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       39. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       40. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

                          FACTUAL AND LEGAL BACKGROUND

                                 Cable Operators & Programmers

       41. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       42. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       43. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

                              Federal Law Governing Cable Service

       Paragraphs 44 through 53 of Plaintiffs’ complaint constitute legal conclusions to which

no response is required. To the extent responses are required, Defendant denies the allegations.

                                        The Maine Statute

       54. The Defendant admits the allegations contained in paragraph 54 of Plaintiffs’

complaint.

       55. The Defendant admits the provisions of L.D. 832 in sentence 1 of paragraph 55. The

Defendant lacks information or knowledge sufficient to form a belief as to the truth or falsity of

the allegations contained in sentence 2 of paragraph 55, and therefore, denies same.



                                                  5
       56. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       57. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       58. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

                       L.D. 832 IS PREEMPTED BY FEDERAL LAW

       59. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same. Further,

paragraph 59 of Plaintiffs’ complaint constitutes legal conclusions to which no response is

required. To the extent responses are required, Defendant denies the allegations.

       60. The Defendant denies the allegations contained in paragraph 60 of Plaintiffs’

complaint.

       61. The Defendant admits the provisions of L.D. 832 in sentence 1 of paragraph 61. The

Defendant denies the allegations contained in sentence 2 of paragraph 61 of Plaintiffs’

complaint.

       Paragraphs 62 through 64 of Plaintiffs’ complaint constitute legal conclusions to which

no response is required. To the extent responses are required, Defendant denies the allegations.

       65. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       66. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.




                                                  6
       Paragraphs 67 through 71 of Plaintiffs’ complaint constitute legal conclusions to which

no response is required. To the extent responses are required, Defendant denies the allegations.

       72. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

                      L.D. 832 VIOLATES THE FIRST AMENDMENT

       73. The Defendant denies the allegations contained in paragraph 73 of Plaintiffs’

Complaint.

       Paragraphs 74 through 75 of Plaintiffs’ complaint constitute legal conclusions to which

no response is required. To the extent responses are required, Defendant denies the allegations.

       76. The Defendant denies the allegations contained in paragraph 76 of Plaintiffs’

complaint.

       Paragraphs 77 through 78 of Plaintiffs’ complaint constitute legal conclusions to which

no response is required. To the extent responses are required, Defendant denies the allegations.

L.D. 832 Does Not Advance Any Important of Substantial Government Interest

       Paragraphs 79 through 83 of Plaintiffs’ complaint constitute legal conclusions to which

no response is required. To the extent responses are required, Defendant denies the allegations.

       84. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       85. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

L.D. 832 Is Not Appropriately Tailored

       Paragraphs 86 through 89 of Plaintiffs’ complaint constitute legal conclusions to which

no response is required. To the extent responses are required, Defendant denies the allegations.



                                                  7
                          IRREPARABLE HARM TO PLAINTIFFS

       90. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       91. The Defendant denies the allegations contained in paragraph 91 of Plaintiffs’

Complaint.

       92. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       93. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       94. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       95. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       96. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       97. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       98. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       99. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

       100. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.



                                                  8
        101. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

        102. The Defendant lacks information or knowledge sufficient to form a belief as to the

truth or falsity of the allegations contained therein, and therefore, denies same.

                                     FIRST CLAIM FOR RELIEF

                                  L.D. 832 Is Preempted by Federal Law

        103. The Defendant repeats and realleges its answers to paragraphs 1 through 102 above

as if set forth in full herein.

        104. The Defendant denies the allegations contained in paragraph 104 of Plaintiffs’

complaint.

        105. The Defendant denies the allegations contained in paragraph 105 of Plaintiffs’

complaint.

        106. The Defendant denies the allegations contained in paragraph 106 of Plaintiffs’

complaint.

        107. The Defendant denies the allegations contained in paragraph 107 of Plaintiffs’

complaint.

                                   SECOND CLAIM FOR RELIEF

                  L.D. 832 Violates the First Amendment to the U.S. Constitution

        108. The Defendant repeats and realleges its answers to paragraphs 1 through 102 above

as if set forth in full herein.

        109. The Defendant denies the allegations contained in paragraph 109 of Plaintiffs’

complaint.




                                                   9
       110. The Defendant denies the allegations contained in paragraph 110 of Plaintiffs’

complaint.

       111. The Defendant denies the allegations contained in paragraph 111 of Plaintiffs’

complaint.

       112. The Defendant denies the allegations contained in paragraph 112 of Plaintiffs’

complaint.

       WHEREFORE, Defendant respectfully requests the Court to dismiss Plaintiffs’

Complaint and award Defendant its costs and reasonable attorney’s fees, and such other and

further relief as this Court deems just and proper.

                                  AFFIRMATIVE DEFENSES

       1. Plaintiffs’ complaint fails to state a claim upon which relief can be granted.

       2. Plaintiffs’ claim is not ripe.




DATED: October 4, 2019                                /s/ John W. Conway
                                                      _________________________________
                                                      John W. Conway, Esq., Bar No. 7051
                                                      Attorney for Defendant
                                                      Town of Durham
                                                      LINNELL, CHOATE & WEBBER, LLP
                                                      83 Pleasant Street
                                                      P. O. Box 190
                                                      Auburn, ME 04212-0190
                                                      (207) 784-4563
                                                      jconway@lcwlaw.com




                                                 10
